BY-LAWS Of CHURCH & DWIGHT CO., INC. A Delaware Corporation As Amended and Restated asofJanuary 28, 2009 ARTICLE I OFFICES SECTION 1.The registered office shall be in the City of Wilmington, County of New Castle, State of Delaware. SECTION 2.The Corporation may also have offices at such other places, within or without the State of Delaware as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II MEETING OF STOCKHOLDERS SECTION 1.The Annual Meeting of Stockholders and all Special Meetings of Stockholders shall be held at the registered office of the Corporation, or at such other place within or without the State of Delaware as may be fixed from time to time by the Board of Directors. SECTION 2.Annual Meetings of Stockholders shall be held at a time and on a day designated by the Board of Directors within the months of April, May or June of each year. At such Meeting the Stockholders shall elect directors and transact such other business as may properly be brought before the meeting. SECTION 3.Notice of each Annual Meeting, stating the place, if any, date and hour of the meeting, the means of remote communication, if any, by which Stockholders and proxy holders may be deemed to be present in person and vote at such meeting, and shall be given in the manner set forth in Article VI of these By-Laws not less than ten nor more than sixty days before the date of the meeting, to each Stockholder entitled to vote at such meeting. SECTION 4.Special Meetings of Stockholders may be called at any time for any purpose or purposes by the Chief Executive Officer or, at his request or at the request of a majority of directors then in office, by the
